IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-79,769-01


                           EX PARTE ALICE HORTON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. 2012-0026-A
                          TH
                IN THE 159 DISTRICT COURT FROM ANGELINA COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

in count one of possession of controlled substance and in count two of possession or transport of

certain chemicals with intent to manufacture a controlled substance. She was sentenced to three

years’ imprisonment in each count. She did not appeal her convictions.

       After Applicant pleaded guilty and was sentenced, the lab report from the Department of

Public Safety showed that no controlled substance was found. Applicant alleges that the lab report
shows that she is actually innocent of these offenses.

        The trial court has determined that the lab report does show that no controlled substance was

found and that Applicant has established by clear and convincing evidence that a jury would acquit

her of count one. The State and the trial court both recommend granting relief as to count one. The

trial court and State agree that the lab report is not relevant as to count two. Applicant is entitled to

relief on count one only.

        Relief is granted. The judgment in count one of Cause No. 2012-0026 in the 159th Judicial

District Court of Angelina County is set aside, and Applicant is remanded to the Angelina County

Sheriff to answer the charge against her. The judgment in count two of Cause number 2012-0026

remains. The trial court shall issue any necessary bench warrant within 10 days after the mandate

of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 24, 2013
Do Not Publish